Citation Nr: 1218987	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-46 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a back disability.

2.  Entitlement to service connection for status post left tibia fracture.

3.  Entitlement to service connection for left lower extremity neuropathy, secondary to service-connected surgical scar status post hardware removal of the left tibia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, which denied the above claims.

In February 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The issues certified to the Board did not include that of whether new and material evidence has been received with respect to a claim of service connection for a back disability.  Service connection for a low back disability was denied by the RO in August 2007, and the Veteran did not timely file a notice of disagreement as to this denial.  In November 2008, he requested that this claim be reopened.  In February 2009, the RO determined that the Veteran did not submit new and material evidence to reopen the claim.  He timely filed a notice of disagreement in November 2009, and he was issued a Statement of the Case in March 2010.  While he did not timely file a written substantive appeal, during his February 2012 hearing he provided testimony on that issue.  Inasmuch as VA has taken actions to indicate to the Veteran that this issue is on appeal, the Board has jurisdiction to adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for a low back disability, on the merits; status post left tibia fracture; and left lower extremity neuropathy, secondary to service-connected surgical scar status post hardware removal of the left tibia, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim of service connection for a low back disability was denied by the RO in an August 2007 rating decision; the Veteran did not timely file a notice of disagreement and new and material evidence was not received during the appeal period.

2.  Evidence received since the August 2007 RO decision denying entitlement to service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied the Veteran's claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The additional evidence received since the August 2007 rating decision denying the Veteran's claim of service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the Veteran's claim for service connection for a low back disability and remands it for further development.  Because the claim has been reopened, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  For this reason, no further discussion of VA's duties to notify and assist is required.

Reopening Service Connection for a Low Back Disability

Service connection will be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 3	`6-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran asserts that he currently has a low back disability that is manifested as a result of his period of active service.  He did not submit a notice of disagreement to the August 2007 rating decision denying service connection.  Moreover, no evidence was received within the appeal period after the decision.  As such, the decision became final, such as to preclude its finality.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2011) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  Therefore, the August 2007 determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Again, in August 2007, the RO denied a claim of entitlement to service connection for a low back disability.  At the time of this decision, the evidence of record included service treatment records which had shown that in August 2002, the Veteran had reported a two week history of back pain.  He described the onset as occurring in conjunction with running with sandbags.  The assessment was chronic back pain.  There was no further evidence in the service treatment records of a diagnosis or treatment related to the back.  In fact, he denied recurrent low back pain in an August 2004 report of medical history.  

The evidence of record also included a post-service VA examination report dated in March 2007 that provided a diagnosis of mechanical back pain.  The examiner, however, had indicated that it was difficult to conduct the examination because of the need for crutch assistance due to a recent knee operation.  

Service connection was denied in August 2007 as the Veteran had not shown that he had a current diagnosis of a low back disability.  Based upon the March 2007 diagnosis of mechanical back pain, the RO concluded that the there was no current disability as pain, in and of itself, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

In support of his claim, in December 2012, the Veteran testified that he had experienced a chronic low back disability in service, for which he had been placed on physical profile numerous times.  He added that he had been having continuous symptoms associated with his low back ever since.  

The Veteran has submitted private outpatient treatment records dated from February 2010 to November 2011 which show ongoing treatment for progressively increasing back pain.  

The newly received evidence documents progressively increasing symptoms associated with the Veteran's low back since the time of the March 2007 VA examination, to include private outpatient treatment records and the Veteran's sworn testimony as to the continuity of symptomatology.  This evidence pertains to an element of the claim that was previously found to be lacking as it raises the possibility that the Veteran has a current low back disability that is etiologically related to his period of active service.

The new evidence, when considered with the old, would trigger VA's duty to provide an examination.  The record contains competent evidence of current treatment, and the reports of symptoms in service and continuing since, suggest that the Veteran may have a current disability related to service.  Hence, it raises a reasonable possibility of substantiating the claim.  Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a low back disability.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been presented, the claim of service connection for a low back disability is reopened, and to this extent only the appeal is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for a low back disability, on the merits; status post left tibia fracture; and left lower extremity neuropathy, secondary to service-connected surgical scar status post hardware removal of the left tibia.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

As to the issue of service connection for a low back disability, service treatment records show treatment for chronic back pain in service in August 2002.  The Veteran has testified that he has had continued low back pain ever since his period of active service.  The March 2007 VA examination report shows a diagnosis of mechanical back pain.  The examiner, however, indicated that it was difficult to conduct the examination because of the need for crutch assistance due to a recent knee operation.  The Veteran was never offered an additional VA examination following recovery from the stated knee operation.  Private outpatient treatment records dated from November 2009 to February 2010 show continued intermittent treatment for increasing back pain.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  VA's duty to obtain an examination as to the etiology of any current back disorders has been triggered.  As such, on remand, an examination should be conducted.

Regarding the issue of service connection for status post left tibia fracture, the claim was denied by the RO in a February 2006 rating decision.  Notice of the decision was sent to the Veteran by letter dated March 2, 2006.  In November 2006, he submitted correspondence which the Board construes as a timely notice of disagreement as to the February 2006 RO rating decision.  The Board notes that, although the November 2006 submission did not specifically state that it was a notice of disagreement with the February 2006 rating action, the submission was received prior to the expiration of the appellate period for this RO determination and contained new and material evidence pertaining to the claim.  See 38 C.F.R. § 3.156(b) (2011); Bond, 659 F.3d at 1362; see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2006 rating action is the proper rating action on appeal with respect to the issue of service connection for status post left tibia fracture.  In this regard, while the RO issued the Veteran a Statement of the Case as to the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for status post left tibia fracture in March 2010, a Statement of the Case as to the issue of direct service connection has never been provided to the Veteran.  Thus, the RO must now respond to the Veteran's February 2006 notice of disagreement with a Statement of the Case addressing the issue of entitlement to service connection for status post left tibia fracture.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the issue of service connection for left lower extremity neuropathy, secondary to service-connected surgical scar status post hardware removal of the left tibia, the Board notes that the issue is potentially inextricably intertwined with the issue of service connection for status post left tibia fracture as the Veteran has asserted that the left lower extremity neuropathy may be secondary to the status post left tibia fracture.  As such, the issue must be held in abeyance, pending the outcome of foregoing issue.

Additionally, notwithstanding the outcome of the issue of service connection for status post left tibia fracture, during his February 2012 hearing, the Veteran also indicated that his left lower extremity neuropathy symptoms became manifest following surgery to remove screws status post left tibia fracture.  The Board notes that the Veteran is currently service-connected for surgical scar status post hardware removal of the left tibia.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. at 253; see also Shedden, 381 F.3d at 1167; Davidson, 581 F.3d at 1316. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2006, 2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Veteran has not been provided a VA examination so as to assess the likelihood that his left lower extremity neuropathy is secondary to his service-connected surgical scar status post hardware removal of the left tibia.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the Veteran should be afforded a VA examination to determine whether he has left lower extremity neuropathy that is secondary to his service-connected surgical scar status post hardware removal of the left tibia.

Finally, as this matter is being remanded for the reasons set forth above, any additional ongoing VA treatment records of the Veteran must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records, and such records are considered evidence of record at the time a decision is made.). 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of the Case addressing the Veteran's claim of entitlement to service connection for status post left tibia fracture.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO/AMC shall return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain all ongoing medical treatment records pertaining to the Veteran that have not yet been associated with the claims file.  All efforts to obtain such records must be indicated in the claims file, and any negative response shall be noted.

3.  Following the completion of the foregoing development, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the asserted low back disability.

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions should also be included. 

The examiner is directed to provide an opinion as to whether the Veteran has a current low back disability, and if so, whether such is at least as likely as not related to the Veteran's period of active service, to include the August 2002 treatment for chronic back pain. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale. 

4.  Following the completion of the foregoing development, and the outcome of any additional adjudication of the issue of service connection for status post left tibia fracture, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the asserted left lower extremity neuropathy.

The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner should annotate his report to reflect review of the claims file was undertaken.  A discussion of the documented medical history and assertions of record should also be included. 

The examiner is directed to provide an opinion as to whether any current left lower extremity neuropathy 
 found on examination is at least as likely as not related to the Veteran's period of active service. 

The examiner is also directed to provide an opinion as to whether it is at least as likely as not that any left lower extremity neuropathy found on examination was either (a) caused by, or (b) is aggravated (i.e., permanently worsened) by a service-connected disability of the Veteran, to specifically include surgical scar status post hardware removal of the left tibia.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  Moreover, if aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


